A motion to dismiss the appeal herein has been filed, on the ground that the plaintiff in error failed to file his brief in time. The petition in error in this cause was filed on January 24, 1928. According to Rule 15 of this court, briefs must be filed by the plaintiff in error within sixty days after filing his petition in error. That time, accordingly, expired on March 25th, 1928. No briefs and no application for an extension of time were filed within that time. Such application, however, was filed on April 11, 1928, and the grounds and excuse given for not filing the briefs in time are that counsel for plaintiff in error was unable to procure the record in the case. That may have been a valid reason for not filing the briefs in time, but it was not a valid excuse why no application for extension of time was made in the proper time, and no showing is made why such application could not have been made within time. We are accordingly constrained to sustain the motion to dismiss, in accordance with Rule 21. Robertson v. Shorrow  Co., 10 Wyo. 368, 69 P. 1; Cronkhite v. Bothwell, 3 Wyo. 739, 31 P. 400.
Dismissed. *Page 74